Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
While including a relative term (“fine”), the scope of the phrase “fine particle size distribution” in claims 74 and 78 would be understood by one having ordinary skill in the art, particularly in view of the instant specification (e.g. page 19).
Allowable Subject Matter
Claims 33-41 and 68-78 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of the claim amendments, explicitly requiring the presence of 10% to 20% by weight of ethanol in combination with the other recited elements of the colloidal solution, applicant’s arguments (pages 6-10) filed 1 March 2021 are persuasive.  In particular, the examiner agrees that in view of the teachings of the prior art as a whole (which, at best, suggest a concentration from 0.1% to 5% by weight of ethanol), one would not be motivated to incorporate at least 2x or 4x the concentration of ethanol into the recited composition.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE ZALASKY MCDONALD/Primary Examiner, Art Unit 1777